Filed 10/26/22 Tahir v. Shah CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR



ABU TAHIR,                                                      B312028

         Plaintiff and Appellant,                               (Los Angeles County
                                                                Super. Ct. No. VC067211)
         v.

RAFIQ SHAH,

         Defendant and Respondent.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Olivia Rosales, Judge. Affirmed.
      Abu Tahir, in pro. per., for Plaintiff and Appellant.
      Law Office of Henry B. LaTorraca and Henry B. LaTorraca
for Defendant and Respondent.
       Appellant Abu Tahir and respondent Rafiq Shah entered
into a contract in 2012 regarding their purchase of a market and
its subsequent operation by their corporate entity, H.P. Palomino,
Inc. (Palomino). In 2018, Tahir filed a breach of contract action
in Los Angeles County Superior Court against Shah and
Palomino (the contract action).
       Shah subsequently filed a small claims action against Tahir
in the Small Claims Division of Los Angeles County Superior
Court. In 2019, Tahir and Shah entered into a settlement
agreement, under which Shah agreed to dismiss his small claims
action and Tahir agreed to, among other things, “withdraw” his
“claim” against Shah and Palomino.
       Shah immediately dismissed the small claims action
pursuant to the settlement agreement. At the time of the
dismissal, the small claims court stated that it was reserving
jurisdiction to enforce the settlement agreement pursuant to
Code of Civil Procedure, section 664.6.1
       In 2020, Shah filed a motion in the contract action for
judgment of dismissal pursuant to the settlement agreement.
The superior court granted the motion and denied Tahir’s
subsequent motion for reconsideration.
       Tahir appeals from the dismissal of the contract action. He
contends that the superior court lacked jurisdiction to hear the
motion because the small claims court reserved exclusive
jurisdiction to enforce the settlement agreement. Tahir also
argues that language in the settlement agreement requiring him
to “withdraw” his “claim” against Shah was not an agreement to

1    All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.




                                2
dismiss the contract action. We find that Tahir forfeited both
arguments by failing to raise them below. Moreover, even if we
reached the merits, we would conclude that Tahir has failed to
establish any error. We therefore affirm the judgment.
           FACTUAL AND PROCEDURAL HISTORY
I.     Tahir’s Complaint
       Tahir, in propria persona,2 filed a complaint in superior
court on June 15, 2018 against Shah and Palomino. As alleged in
the operative first amended complaint, Tahir brought causes of
action for breach of written contract, open book account, account
stated, conversion, accounting, and involuntary dissolution of
corporation. Tahir alleged that he and Shah entered into a
written agreement in February 2012 to purchase a grocery store,
for which Tahir would contribute $100,000, Shah would
contribute $50,000, and Shah would obtain a construction loan of
$570,000 in Tahir’s name to be repaid with the profits. The
contract also provided that Shah would pay Tahir $5,000 per
month. Tahir and Shah agreed that they would be partners in
the store, which they renamed the Palomino Market. They
operated the store under their corporate entity Palomino, with
Tahir serving as the chief executive officer and Shah as the
secretary.
       Tahir further alleged that Shah breached the agreement by
failing to deliver Tahir’s $5,000 monthly payments. He sought
actual damages “in excess of $836,500,” as well as punitive
damages and costs.



2     Tahir represented himself in the trial court and does so
again on appeal.




                                3
II.   Small Claims Action and Settlement
      On March 26, 2019, Shah filed an action against Tahir in
small claims court, case number 19BFSC01553.3 On June 12,
2019, at the small claims courthouse, the parties entered into a
handwritten agreement stating the following (errors in the
original):
      “Abu Tahir agrees to perform and satisfy following
conditions, in return Rafiq Shah will drop the case
#19BFSC01553:
          (1) Send all necessary document to USDA in relates to
              EBT renewal on or before 6/18/2019.
          (2) Cooperate in future administrative mater of H.P.
              Palomino Inc. such as WIC renewal.
          (3) Will withdraw the claim in relates to Toyota Tundra.
          (4) Palomino Market will pay $500/month for 6 months,
              total $3000.
          (5) Abu Tahir to bring proof of contribution above and
              beyond $29,000, which he claims to be not
              documented as his loan to H.P. Palomino Inc. toward
              completion of remodeling and/or operational expense.
          (6) Abu Tahir to 1st offset his deffered salary equivalent
              to Rafiq Shah’s deffered salary then cut that
              remaining amount in 1/2. Tahir will consider that
              amount as a loan to the company.
          (7) Rafiq Shah to make sure to keep all accounting
              related document all the time in business office.


3     The record contained no information regarding the basis of
the small claims action. In his briefing, Tahir alleges that it was
“unrelated” to the contract action.




                                 4
          (8) Abu Tahir will withdraw claim against H.P.
              Palomino Inc and Rafiq Shah on or before June 25,
              2019.”
       The contract contained signatures for Tahir and Shah,
along with a witness.
       The same day, the small claims court held a hearing at
which both Tahir and Shah were present.4 According to the
minute order of the hearing, the court noted that the settlement
agreement was a “mediated agreement” and incorporated a copy
of the agreement into the minutes by reference. The court
dismissed Shah’s small claims action without prejudice pursuant
to the settlement agreement. The court further stated it was
retaining jurisdiction “to make orders to enforce any and all
terms of settlement, including judgment,” pursuant to section
664.6.
III. Dismissal of Contract Action
       In July 2019, Shah filed a motion for summary judgment in
the contract action based on the settlement agreement. Tahir did
not file an opposition. On October 31, 2019, the court denied the
motion as moot in light of the parties’ settlement. The court
ordered Tahir to file either a request for dismissal of the action or
a notice of settlement indicating when such a dismissal would be
filed. The court also set a hearing on an order to show cause re:
dismissal for November 13, 2019.
       At the hearing on the court’s order to show cause, Tahir
stated that the case did not settle. The court notified the parties
that they could file a motion to enforce the settlement agreement

4     The record contains a minute order of the hearing. No
court reporter was present.




                                 5
and rescheduled a trial setting conference.
       On October 1, 2020, Shah filed a motion for judgment in
the contract action pursuant to section 664.6. He argued that he
had complied with his portion of the settlement agreement, but
Tahir had not, as he had not dismissed the contract action. Shah
submitted a declaration in support of the motion, in which he
stated that he and Tahir had signed the agreement on June 12,
2019 and that Shah had dismissed his lawsuit and made periodic
payments to Tahir pursuant to that agreement. Shah also
declared that Tahir had agreed in paragraph eight of the
settlement to dismiss the contract action, but had failed to do so.
Shah attached a copy of the settlement agreement to his
declaration. He also attached the minute order dismissing the
small claims action, as well as documents purporting to
demonstrate his compliance with the remaining terms of the
settlement. At the same time, Shah filed a renewed motion for
summary judgment, citing Tahir’s failure to comply with the
court’s order to file a request for dismissal or notice of settlement.
       Tahir opposed the renewed motion for summary judgment,
arguing that there were triable issues of fact on his claims and
that Shah had failed to produce necessary accounting documents.
In his opposition to the separate statement of undisputed facts,
Tahir disputed Shah’s claims regarding the settlement
agreement by stating that Shah filed a “fraudulent” small claims
case “to get my signature.” He did not otherwise dispute the fact
that his signature appeared on the settlement agreement. He
also did not dispute Shah’s contention that the agreement
required him to dismiss the contract action by June 25, 2019; in
his response to that fact, he stated that “it was a Fraudulent
case,” and claimed that Shah had failed to do everything required




                                 6
under the settlement agreement.
       Tahir also filed an opposition to the motion for judgment.
His opposition brief largely echoed his opposition to summary
judgment and focused on the merits of his breach of contract
claims. Tahir also stated in the opposition that he “did not enter
into any settlement agreement with Defendants and is not bound
by any obligation to Defendants.” He provided no further
elaboration or factual citation supporting this statement. Tahir
verified his opposition brief but did not provide a supporting
declaration. Additionally, Tahir’s opposition did not raise either
point he now raises on appeal.
       Shah replied, objecting that the opposition was untimely
and did not provide any facts to rebut the showing in the motion.
Shah also argued that Tahir implicitly admitted signing the
settlement agreement and retaining the payments made by Shah
in satisfaction of that agreement.
       The court held a hearing on the motion for judgment on
January 12, 2021.5 Tahir did not appear. The court granted the
motion, finding that the parties entered into a settlement
agreement and that the terms were sufficiently definite.
Although Tahir claimed he did not enter into an agreement, the
court noted that the settlement was reached at the small claims
courthouse, Tahir appeared before the small claims court on that
date, and the agreement bore his signature. Further, Tahir
failed to present any evidence to the contrary. Accordingly, the


5     The record on appeal contains the minute orders for the
superior court’s order to show cause hearing on November 13,
2019 and the motion for judgment hearing on January 12, 2021.
There was no court reporter present for either hearing.




                                7
court dismissed Shah and Palomino as defendants from the
contract action pursuant to the settlement agreement. The court
also denied the summary judgment motion as moot. Shah served
the notice of ruling by mail on Tahir on January 13, 2021.
       Tahir filed a motion for reconsideration on February 4,
2021. He claimed he had not received the court’s order granting
the motion for judgment. Tahir also stated that he had been
unable to attend the January 12 hearing because of illness. In
his motion, Tahir no longer denied the existence of the
settlement. Instead, he contended that only the small claims
court retained jurisdiction over enforcement of the settlement.
He also argued that the defendants had breached the settlement
by failing to provide certain documents.
       The court entered judgment of dismissal on February 18,
2021. The court subsequently denied the motion for
reconsideration on March 23, 2021. The court found that the
motion was untimely, that the new arguments were waived, and
on the merits, that Tahir failed to provide any authority that the
small claims court had exclusive jurisdiction. Moreover, Tahir
did not dispute entering into the agreement or its terms. Finally,
the court noted that it no longer had jurisdiction to reconsider
interim orders once the judgment was entered.
       Tahir timely appealed from the judgment of dismissal.
                           DISCUSSION
       Tahir raises two contentions on appeal. First, he argues
that the superior court lacked jurisdiction to enforce the terms of
the settlement agreement because the small claims court had
reserved jurisdiction under section 664.6. Second, he contends
that even if the superior court had jurisdiction, it erred in
interpreting the settlement agreement to require dismissal of the




                                8
contract action. Shah contends that both arguments are
forfeited, as Tahir failed to raise them below. We agree that both
arguments are forfeited.6 Further, even if we considered the
merits of Tahir’s appeal, we would conclude that he has not met
his burden to establish error.
I.     Section 664.6
       “Section 664.6 was enacted to provide a summary
procedure for specifically enforcing a settlement contract without
the need for a new lawsuit.” (Weddington Productions, Inc. v.
Flick (1998) 60 Cal.App.4th 793, 809 (Weddington).) At issue
here is section 664.6, subdivision (a), which provides, “If parties
to pending litigation stipulate, in a writing signed by the parties
outside of the presence of the court or orally before the court, for
settlement of the case, or part thereof, the court, upon motion,
may enter judgment pursuant to the terms of the settlement. If
requested by the parties, the court may retain jurisdiction over
the parties to enforce the settlement until performance in full of
the terms of the settlement.”
       A court acting under section 664.6 may “receive evidence,
determine disputed facts, and enter the terms of a settlement


6     Although the parties use the term “waived,” the correct
term in this circumstance is “forfeited.” As our Supreme Court
has explained, “‘waiver’ means the intentional relinquishment or
abandonment of a known right,” while “forfeiture” “results when
a party fails to preserve a claim by raising a timely objection.”
(Quigley v. Garden Valley Fire Protection Dist. (2019) 7 Cal.5th
798, 805, fn. 4, quoting Lynch v. California Coastal Com. (2017) 3
Cal.5th 470, 475–476; see also People v. Simon (2001) 25 Cal.4th
1082, 1097, fn. 9 [“‘forfeiture’ is used to refer to the loss of a right
resulting from the failure to assert it in a timely fashion”].)




                                   9
agreement as a judgment.” (Weddington, supra, 60 Cal.App.4th
at p. 810; see also Fiore v. Alvord (1985) 182 Cal.App.3d 561,
566.) Section 664.6’s “express authorization for trial courts to
determine whether a settlement has occurred is an implicit
authorization for the trial court to interpret the terms and
conditions to settlement.” (Skulnick v. Roberts Express, Inc.
(1992) 2 Cal.App.4th 884, 889, citing Fiore v. Alvord, supra, 182
Cal.App.3d at p. 566.)
       We affirm the factual determinations made by the trial
court if they are supported by substantial evidence. (Weddington,
supra, 60 Cal.App.4th at p. 815; Skulnick v. Roberts Express, Inc.,
supra, 2 Cal.App.4th at p. 889.) We review the trial court’s legal
conclusions de novo. (See Connerly v. State Personnel Bd. (2006)
37 Cal.4th 1169, 1175.)
II.    Jurisdiction
       Tahir contends that the superior court lacked jurisdiction
to hear or rule on Shah’s motion for judgment because the small
claims court had retained jurisdiction under section 664.6 to
enforce the settlement. We agree with Shah that this contention
has been forfeited.
       “It is well established that issues or theories not properly
raised or presented in the trial court may not be asserted on
appeal, and will not be considered by an appellate tribunal.” (In
re Marriage of King (2000) 80 Cal.App.4th 92, 117.) A party who
fails to raise an issue in the trial court has therefore forfeited the
right to do so on appeal. (Ibid.; see also Kern County Dept. of
Child Support Services v. Camacho (2012) 209 Cal.App.4th 1028,
1038 [“It is axiomatic that arguments not raised in the trial court
are forfeited on appeal.”]; Kashmiri v. Regents of University of
California (2007) 156 Cal.App.4th 809, 830 [“‘[I]t is fundamental




                                 10
that a reviewing court will ordinarily not consider claims made
for the first time on appeal which could have been but were not
presented to the trial court.’”].)
       Here, Tahir failed to raise the jurisdictional issue in his
opposition to Shah’s motion for judgment. While he asserted it in
his subsequent motion for reconsideration, he gave no basis for
his failure to do so in a timely manner in his opposition to the
motion for judgment. As such, the issue has been forfeited.
       Moreover, even if we were to consider the merits of Tahir’s
claim, he failed to provide any authority to support his argument
that the small claims court had exclusive jurisdiction over
enforcement of the settlement agreement. In essence, Tahir
contends that the superior court was barred from ordering
dismissal of its own case despite the evidence presented, and that
dismissal of the contract action would have to be handled by the
small claims court. He cites no authority supporting that
contention. Tahir’s unsupported assertion cannot meet his
burden to demonstrate error on appeal. (See, e.g., People v.
Stanley (1995) 10 Cal.4th 764, 793 [“‘[E]very brief should contain
a legal argument with citation of authorities on the points made.
If none is furnished on a particular point, the court may treat it
as waived, and pass it without consideration.’”]; Keyes v. Bowen
(2010) 189 Cal.App.4th 647, 655 [appellant must meet burden by
“presenting legal authority on each point made and factual
analysis, supported by appropriate citations to the material facts
in the record; otherwise, the argument may be deemed
forfeited”].) “[I]t is a fundamental principle of appellate
procedure that a trial court judgment is ordinarily presumed to
be correct and the burden is on an appellant to demonstrate, on
the basis of the record presented to the appellate court, that the




                                11
trial court committed an error that justifies reversal of the
judgment.” (Jameson v. Desta (2018) 5 Cal.5th 594, 608.) Tahir
has failed to make such a showing.
       We also note that Tahir’s status as a self-represented
litigant does not excuse his failure to timely raise arguments or to
provide sufficient authority to support his claims. A party
proceeding in propria persona must “‘be treated like any other
party and is entitled to the same, but no greater consideration
than other litigants and attorneys.’ . . . Indeed, “‘the in propria
persona litigant is held to the same restrictive rules of procedure
as an attorney.’”’” (First American Title Co. v. Mirzaian (2003)
108 Cal.App.4th 956, 958, fn. 1.) “A doctrine generally requiring
or permitting exceptional treatment of parties who represent
themselves would lead to a quagmire in the trial courts, and
would be unfair to the other parties to litigation.” (Rappleyea v.
Campbell (1994) 8 Cal.4th 975, 985.)
III. Interpretation of the Contract
       Tahir argues that the terms of the settlement agreement
reflected only his assent to “withdraw” some unspecified “claim”
against Shah and Palomino, but did not require the dismissal of
the contract action. He also failed to raise this argument below,
instead claiming that no settlement agreement existed. As such,
he has forfeited this claim on appeal. (See In re Marriage of
King, supra, 80 Cal.App.4th at p. 117; Kashmiri v. Regents of
University of California, supra, 156 Cal.App.4th at p. 830.)
       Tahir asserts that we may consider this issue for the first
time on appeal because “all the facts necessary to address the
point are before the court as fully as if the issue had been raised
at trial.” Even if we were to consider the merits of Tahir’s claim,
however, we would conclude that he has failed to demonstrate




                                12
error.
       The superior court found that the parties had entered into
a valid settlement agreement, the terms were sufficiently
definite, and paragraph eight of that agreement called for
dismissal of the contract action. These findings were consistent
with the plain language of the settlement agreement. “A
settlement agreement is a contract, and the legal principles
which apply to contracts generally apply to settlement contracts.”
(Weddington, supra, 60 Cal.App.4th at p. 810; see also In re
Marriage of Hibbard (2013) 212 Cal.App.4th 1007, 1013
(Hibbard).) “‘The fundamental goal of contractual interpretation
is to give effect to the mutual intention of the parties. [Citation.]
If contractual language is clear and explicit, it governs.” (People
v. Shelton (2006) 37 Cal.4th 759, 767; see also Civ. Code, § 1636.)
“On the other hand, ‘[i]f the terms of a promise are in any respect
ambiguous or uncertain, it must be interpreted in the sense in
which the promisor believed, at the time of making it, that the
promisee understood it.’ “The mutual intention to which the
courts give effect is determined by objective manifestations of the
parties’ intent, including the words used in the agreement, as
well as extrinsic evidence of such objective matters as the
surrounding circumstances under which the parties negotiated or
entered into the contract; the object, nature and subject matter of
the contract; and the subsequent conduct of the parties.””
(Hibbard, supra, 212 Cal.App.4th at p. 1013, quoting People v.
Shelton, supra, 37 Cal.4th at p. 767; accord, In re Marriage of
Simundza (2004) 121 Cal.App.4th 1513, 1518 [“The basic goal of
contract interpretation is to give effect to the parties’ mutual
intent at the time of contracting.”].) “‘Extrinsic evidence is
admissible to prove a meaning to which the contract is




                                 13
reasonably susceptible.’” (Iqbal v. Ziadeh (2017) 10 Cal.App.5th
1, 8.)
       Here, the evidence submitted by Shah in support of his
motion for judgment included the written settlement agreement,
his dismissal of the small claims action, his payments made to
and accepted by Tahir in compliance with the agreement, and his
statement that the parties’ intention at the time of the agreement
was mutual dismissal of the respective lawsuits. By contrast,
Tahir offered no evidence that at the time of the settlement, he
contemplated any “withdrawal” of a “claim” against Shah and
Palomino other than the contract action. Indeed, he offered no
evidence about his intent at all, as he did not submit a
declaration or other evidence relevant to the interpretation of the
settlement agreement. As such, we find the evidence in the
record supports the superior court’s dismissal of the contract
action pursuant to the terms of the settlement agreement.7
                          DISPOSITION
       The judgment is affirmed. Shah is awarded his costs on
appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

                          COLLINS, J.

We concur:

WILLHITE, ACTING P.J.                         CURREY, J.


7      We need not reach Shah’s arguments about Tahir’s motion
for reconsideration, as Tahir has not appealed from the denial of
that motion.




                                14